Exhibit State of Delaware Secretary of State Division of Corporations Delivered 04:45 PM 09/18/2007 FILED 04:45 PM 09/18/2007 SRV 071027818 - 4424969 FILE CERTIFICATE OF INCORPORATION OF ENVIRONMENTAL DIGITAL SERVICES, INC. ARTICLE I NAME The name of the Corporation shall be ENVIRONMENTAL DIGITAL SERVICES, INC. ARTICLE II PERIOD OF DURATION ENVIRONMENTAL DIGITAL SERVICES, INC. (the "Corporation") shall have perpetual existence. ARTICLE III REGISTERED OFFICE AND AGENT The address of the registered office of the Corporation in the State of Delaware is 800 Delaware Avenue, City of Wilmington, New Castle County 19801. The name of the Corporation's registered agent at that address is Delaware Corporations LLC. Either the registered office or the registered agent may be changed in the manner provided by law. ARTICLE IV PURPOSE The purpose for which the Corporation is formed is to engage in and to transact any lawful business or businesses for which corporations may be incorporated pursuant to the Delaware General Corporation Law, including without limitation any lawful business or businesses similar to that of a holding company. ARTICLE V POWERS In furtherance of the foregoing purposes the Corporation shall have and may exercise all of the rights, powers and privileges now or hereafter conferred upon corporations organized under Delaware General Corporation Law, as amended.
